                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 American Family Mutual Insurance                       Civil No. 18-2342 (DWF/ECW)
 Company, S.I.,

                     Plaintiff,
                                                                               ORDER
 v.

 C.C., a minor, by and through his
 mother and natural guardian, Heidi
 Clobes; Alec Batson, an individual;
 Jose Castillo, an individual; Salvador
 Chavez, Jr., an individual; Yi Chen, an
 individual; Donovan Hall, an individual;
 K.J.; Jacob Kotz, an individual; Curtis
 Nash, an individual; Alyssa Sanford, an
 individual; and Juan Carlos Lamas, Jr., an
 individual,

                     Defendants.


      This matter is before the Court on a Motion for Judgment on the Pleadings brought

by Defendant Alec Batson (Doc. No. 29), a Motion for Judgment on the Pleadings

brought by Defendant K.J (Doc. No. 36), and a Motion for Sanctions brought by

Defendant K.J. (Doc. No. 42).

      On August 9, 2018, Plaintiff American Family Mutual Insurance Co, S.I.

(“American Family”) filed this Declaratory Judgment Action seeking a declaration of

rights, duties, and obligations between it and C.C. (Doc. No. 1 (“Compl.”) ¶ 1.) This

action relates to an underlying litigation where Batson and C.C., a minor, by and through

his mother and natural guardian, Heidi Clobes, allege that Juan Carlos Lamas, Jr.
negligently caused them injury when he drove into them in a parking lot. (Id. ¶¶ 16-20.)

American Family, who issued a family car insurance policy to Clobes, seeks a declaration

regarding the scope of coverage available under the Uninsured Motorists Coverage in the

Policy. In filing this action, American Family identified all interested parties, including

Batson, C.C., and K.J., also a minor. 1 On January 15, 2019, counsel for Defendants C.C.,

Batson, and K.J. e-mailed a proposed motion for judgment on the pleadings on behalf of

Batson and K.J., arguing that they are improper parties because there was no “privity of

contract” between his clients and American Family. American Family acknowledged the

receipt of the proposed motion, but indicated that it preferred to address the issue at the

upcoming pre-trial conference on January 29, 2019.

         At the pre-trial conference, and after notification that K.J. is a minor, the

Rule 26(f) Report, the Affidavit of Service, and the Complaint were identified to be

redacted by American Family by February 1, 2019. On January 31, 2019, American

Family redacted and re-filed the documents. On February 1, 2019, American Family

agreed to dismiss both Batson and K.J. without prejudice, and with prejudice if

Defendants execute an affidavit confirming no “resident relative” issues exist. (Doc. No.

57.)

         First, with respect to the motion for sanctions, the Court notes that K.J. has not

filed a memorandum in support of her motion for sanctions. Because a memorandum is

required under Local Rule 7.1(b)(1), that motion is properly stricken. In addition, because


1
         At the time of filing, American Family asserts that it was not aware that K.J. was a
minor.
                                                2
American Family has redacted and re-filed the documents after learning that K.J. is a

minor, there is no issue to resolve.

       Second, as to the motions for judgment, the Court notes American Family has

agreed to dismiss both Batson and K.J. In addition, the Court concludes that both

motions, via which Defendants claim that the inclusion of Batson and K.J. was

“frivolous” and seek attorney fees and costs for having to defend against a “frivolous”

action, were improperly filed within the 21-day “safe harbor provision” of Rule 11. See

Fed. Rules Civ. P. Rule 11.

       Therefore, based on the foregoing, and on all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

       1.     Defendant Batson’s Motion for Judgment on the Pleadings (Doc. No. [29])

is STRICKEN.

       2.     Defendant K.J.’s Motion for Judgment on the Pleadings (Doc. No. [36]) is

STRICKEN.

       3.     Defendant K.J.’s Motion for Sanctions (Doc. No. [42]) is STRICKEN.

       4.     Defendant Batson and Defendant K.J. are DISMISSED WITHOUT

PREJUDICE as parties in this matter.

Dated: May 1, 2019                        s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             3
